t c memo united_states tax_court william joseph and robin b westmiller petitioners v commissioner of internal revenue respondent docket no filed date william joseph westmiller and robin b westmiller pro sese mark a weiner for respondent memorandum opinion laro judge this case is before the court fully stipulated see rule william joseph and robin b westmiller petitioned the court to redetermine respondent's determination of a dollar_figure deficiency in their federal_income_tax following concessions by the parties the only remaining issue is whether sec_104 allows petitioners to exclude from their gross_income dollar_figure of settlement proceeds received from state farm insurance_company state farm we hold it does not section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded background all facts have been stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioners resided in thousand oaks california when they petitioned the court they are husband and wife and they filed a form_1040 u s individual_income_tax_return using the filing_status of married filing joint_return ms westmiller was a claimant in the class action lawsuit the lawsuit entitled kraszewski et al v state farm gen ins co the lawsuit was filed against state farm in the u s district_court for the northern district of california on date on behalf of a class of women who alleged that state farm had engaged in sex discrimination during the recruitment hiring and training of women for insurance sales agent positions within california in violation of title vii of the civil rights act of publaw_88_352 78_stat_241 on date the district_court ruled that state farm was liable for gender discrimination see kraszewski v state farm gen ins co fair empl prac cas bna n d cal affd in part revd in part and remanded 912_f2d_1182 9th cir the district_court found that women who attempted to become state farm trainee agents were lied to misinformed and discouraged in their efforts to obtain the entry level sales position on date state farm issued a check payable to ms westmiller and her attorneys in the amount of dollar_figure and state farm withheld another dollar_figure for state and federal income taxes in settlement of ms westmiller's claims in the lawsuit ms westmiller's attorneys kept dollar_figure of the amount stated in the check and ms westmiller received the rest petitioners did not include any of the dollar_figure amount in their gross_income stating on their tax_return that sec_104 allows them to exclude from gross_income any amount received from state farm in connection with the lawsuit on date respondent issued petitioners a notice_of_deficiency for the notice states that petitioners received dollar_figure in settlement of the lawsuit and that this amount is taxable to them the notice also states that petitioners may the record does not disclose why respondent attempts to tax only dollar_figure of the amount that ms westmiller received in settlement of the lawsuit deduct dollar_figure as a miscellaneous itemized_deduction subject_to the 2-percent floor of sec_67 respondent concedes that the dollar_figure amount should be increased to dollar_figure to reflect the amount retained by ms westmiller's attorneys discussion the instant case requires the court to revisit the taxability of proceeds received by a claimant who was a member of the class of plaintiffs in kraszewski v state farm gen ins co supra in each of our prior cases we held that none of the proceeds were excludable from the petitioning taxpayer's gross_income see reiher v commissioner tcmemo_1998_75 easter v commissioner tcmemo_1998_8 brewer v commissioner tcmemo_1997_542 gillette v commissioner tcmemo_1997_301 hayes v commissioner tcmemo_1997_213 hardin v commissioner tcmemo_1997_202 raney v commissioner tcmemo_1997_200 clark v commissioner tcmemo_1997_156 berst v commissioner tcmemo_1997_137 martinez v commissioner tcmemo_1997_126 fredrickson v commissioner tcmemo_1997_125 we hold similarly today petitioners have presented no new arguments which would change our view on the instant issue and we continue to adhere to our view as espoused in those memorandum opinions for the reasons stated therein petitioners ask the court to allow them to recognize one-sixteenth of this income in each year from to continued we sustain respondent's determination on this issue as adjusted by the concession mentioned above in so doing we have considered each argument made by petitioners for a contrary holding and to the extent not addressed above find those arguments to be irrelevant or without merit to reflect the foregoing decision will be entered under rule continued because the settlement served to compensate ms westmiller for each of those years we decline to do so suffice it to say that petitioners are cash_method taxpayers and that the cash_method requires that they recognize all the income in see sec_1_451-1 income_tax regs
